Drawings
The drawings are objected to because they fail to show features corresponding to the following claim limitations:
Claim 2: a flexible link coupling, a flexible disc coupling, a flange coupling, a frictional clutch and a diaphragm coupling.
Claims 4 & 18: an elastomer, “duromer” or thermoplastic, advantageously of epoxy resin, polyoxymethylene, polyether ether ketone, polyamide, polyurethane or fiberglass-reinforced plastics.  See MPEP § 608.02 for the appropriate cross hatch patterns to depict such materials.
Claim 7: knurling on the lateral surfaces of the first hollow cylinder and the bore in the coupling half is arranged substantially parallel to the axis of rotation of the drive shaft or output shaft.
Claim 8: knurling at least over the entire circumference of the inner and outer lateral surface of the first hollow cylinder and inner lateral surface of the bore of the coupling half is present partly or entirely over the entire height of the hollow cylinder and the bore.
Claim 14: the outer lateral surface of the first hollow cylinder, the inner and/or outer lateral surface of the second hollow cylinder and the inner lateral surface of the bore have a conical or stepped shape and/or the diameter of .

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the detailed description of the invention fails to describe details corresponding to claims 2, 8-14 & 16.

The abstract of the disclosure is objected to because it begins with a phrase that can be implied.  See MPEP § 608.01(b).

Claim Objections
The claims are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.

Claims 1 & 3 are objected to because claim 1, lines 8 & 9; and claim 3 recite the grammatically incorrect phrase, “the first hollow cylinder and the coupling half includes”.

Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for following claim limitations:
Claim 1, line 2: “the drive side and “the output side”
Claim 1, line 3: “the drive shaft or output shaft”
Claim 1, line 8: “the first hollow cylinder”
Claim 1, lines 9 & 10: “the second hollow cylinder”
Claim1, line 12: “the side facing away from the drive shaft or output shaft”
Claim 15, line 6: “the drive shaft or output shaft”
Claim 1, lines 14+ recites the phrase, “wherein the second hollow cylinder has a substantially complete and at least form fitting contact at least over the entire circumference with the outer lateral surface of the first hollow cylinder and the inner lateral surface of the bore in the coupling half.”  Its meaning is unknown.
At claim 4, the phrase, “includes . . .  advantageously" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
At claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chase, US 3,402,572 in view of Richter, US 7,861,431.  Chase discloses a coupling (16), comprised of at least one coupling half (186A) on the drive side and one coupling half (16B) on the output side, .
At Fig 1, Chase shows the coupling (16) is a toothed coupling.
At col. 3, line 9, Chase discloses second hollow cylinder includes epoxy resin.
At col. 3, lines 23-28, Chase discloses the second hollow cylinder has a dielectric constant of at most  9.
At col. 3, line 45, Chase discloses the second hollow cylinder has a wall thickness of at least 1 mm.
Chase does not expressly disclose knurling at the outer surface of the first hollow cylinder (40) and the inner surface of the bore (42).  At col. 3, lines 6-14, Richter teaches knurling at the outer surface of a first cylinder (see “shaft” at lines 8, 11 & 13) and the inner surface of a bore (see line 9) in  order to reduce the risk of the cylinder being loosened by torsional loads.  It would have been obvious to one of ordinary skill in the art to modify the 
Richter does not expressly disclose knurling arranged parallel or at an angle.  However, applicant has not disclosed knurling arranged parallel or at an angle solves any particular problem or serves any other particular purpose.  As such, arranging the knurling so that it is parallel or at angle is deemed to be a design consideration which fails to patentably distinguish over the combination of Chaser and Richter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Greg Binda/Primary Examiner, Art Unit 3679